DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 5/31/2018.  
	After an interview on 11/20/2020, Examiner determined that the notice of noncompliance was improper.  Examiner withdrew the notice of noncompliance, and submitted that the Examiner would send out the next action without any response required.  After a further interview on 1/4/2021, Applicant has clarified that claims 1-7, and 9 are towards the elected specie for examination (over the phone).  Claim 8 was previously withdrawn.  Claim 3 appears to be directed towards a nonelected Specie (see also 112 rejection), and therefore claim 3 is also withdrawn. 
	Claim 1 recites “flexibly bent”.  Examiner submits that this language is broad.  It is not clear whether it is broad and indefinite or just broad.  Examiner submits that it could be understood to be a verb, which may present certain issues to the antenna apparatus claim.  It may just mean that it is bent during production, and thereby inherently flexed or flexible and bent or flexibly bent.  However, Applicant may also be trying to add scope to the shape of the bend by reciting “flexibly”, e.g., embedding the scope/meaning that the bend is flexed out rather than a sharply bent.  The interpretations are not limited to the above explanations.  Examiner submits it would be 
 	Examiner notes that there appears to be Allowable subject matter in the IC being placed on the “flexibly bent” portion of the second region of the substrate.  Examiner submits that the location of the IC chip on the flexibly bent portion and the connection to the connector on the set substrate appears to be critical to the invention to function as designed or provide the intended utility.  If Applicant were to clarify the claims to include these limitations and clarify the term “flexibly bent”, Examiner would consider for Allowance.
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 5/31/2018, 5/14/2020, and 1/4/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
	Claim 3 recites “disposed on one surface or the other surface of the second region”.  There is no antecedent basis for the italicized and underlined language.  Therefore, both the terms “other surface” of the second region and “one surface” are not distinctly claimed.  
 	The second region according to claim 1 is understood to be a portion of the substrate that is “flexibly bent”.  In the written description, this appears to be portion 200 in Fig. 3, e.g.  The IC (300) appears to be on the flexibly bent portion.  There appears to be no electronic component (430) on this flexibly bent portion in the written description or Fig. 1-3.  Besides the lack of antecedent basis, Examiner submits that these limitations appear to belong to an invention not elected.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardilani_Fig.7 (US 2017/0207524).
	As for claim 1, Cardilani_Fig.7 teaches antenna module, comprising: 
an integrated circuit (IC) (Fig. 7, el. 142);
a first substrate (The term substrate in the art is broad.  A substrate is considered to be any layer or combined layers that may or may not have components on top of the layer (e.g., el. 156-2 may be considered a substrate, but this substrate is considered to provide a structural function rather than used for a path for electronic components to be deposited).  Also, a substrate may or may not comprise embedded components (e.g., vias or other integrated electrical components).  Fig. 7, el. 156-1 and 158 form to make the first substrate of the prior art) comprising a first region comprising one or more first antenna disposed on a surface thereof (first region is read as any area of the substrate under el. 160’; el. 160’ is a first antenna element disposed on surface of el. 156-and a second region flexibly bent and electrically connected to the IC to provide an electrical connection path to the one or more first antenna and the IC (second region of the substrate is read as el. 158); 
a set substrate electrically connected to the IC (Fig. 7, el. 154); 
and a set module disposed on the set substrate between the set substrate and the first region (Fig. 7).

	As for claim 4, Cardilani_Fig.7 teaches antenna module of claim 1 and further teaches: 
wherein the set module is configured to generate a signal, wherein the set substrate is configured to transmit the signal to the IC, and wherein the 1C is configured to convert the signal into a radio frequency (RF) signal in a millimeter wave (mmWave) band (Fig. 2, Par. [0036]).

 	As for claim 6, Cardilani_Fig.7 teaches antenna module of claim 1 and further teaches:
wherein at least one of the one or more first antenna comprises a patch antenna (Fig. 2, Par. [0037]), and wherein a width of the first region is greater than that of the second region (Fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2, 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardilani_Fig.7 (US 2017/0207524) in view of Cardilani_Fig.5 (US 2017/0207524).

 Claim 2: 
 	As for claim 2, Cardilani_Fig.7 teaches the above limitations in claim 1.
 	However, Cardilani_Fig.7 does not teach a rigid substrate connected to the second region and disposed on the set substrate, wherein the IC is disposed on the rigid substrate.
	Nevertheless, Cardilani_Fig.5 teaches these limitations of an IC chip on another 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of Fig. 5 and apply it to the invention of Fig. 7.
 	The motivation for this combination is to allow the invention of Fig. 7 to have contact layers outside of the IC chip for electronic/manufacturing packaging considerations.  

Claim 5: 
	As for claim 5, Cardilani_Fig.7 teaches the above limitations in claim 1.
 	However, Cardilani_Fig.7 does not explicitly teach wherein the set module comprises a DC-DC converter configured to generate power, and wherein the set substrate is configured to transmit the power to the IC.
 	Examiner submits Official Notice that wherein the set module comprises a DC-DC converter configured to generate power, and wherein the set substrate is configured to transmit the power to the IC as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  The art of using a DC to DC converter configured to generate power to the IC is unquestionably well known.
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Cardilani_Fig.7.
 	The motivation for this combination is to provide a step down of voltage that 

Claim 7: 
	As for claim 7, Cardilani_Fig.7 teaches the above limitations in claim 1.
 	However, Cardilani_Fig.7 does not explicitly teach wherein the at least one first antenna is disposed in an n by n array, where n is a natural number of 2 or more.
 	Examiner submits Official Notice that wherein the at least one first antenna is disposed in an n by n array, where n is a natural number of 2 or more as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  The art of using an antenna array with the array being 2 x 2 or greater is unquestionably well known.
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Cardilani_Fig.7.
 	The motivation for this combination is to provide beam forming and/or beam steering.

Claim 9: 
	As for claim 9, Cardilani_Fig.7 teaches the above limitations in claim 1.
 	However, Cardilani_Fig.7 does not explicitly teach further comprising a second substrate comprising a third region comprising one or more second antenna disposed on a surface thereof and a fourth region flexibly bent and electrically connected to the 1C to provide an electrical connection path to the one or more second antenna and the 1C.
 	Examiner submits Official Notice that further comprising a second substrate comprising a third region comprising one or more second antenna disposed on a surface thereof and a fourth region flexibly bent and electrically connected to the IC to provide an electrical connection path to the one or more second antenna and the IC as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  The art of using multiple and stacked arrays is unquestionably well known.
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Cardilani_Fig.7.
 	The motivation for this combination is to provide beam forming and/or beam steering.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845